Mr. Justice Aldrey
delivered the opinion of the court.
On December 29, 1919, Esteban Masson, after having been divorced, executed a public instrument setting out a private contract for the lease of two properties entered into with Ramón Rodríguez on May 1, 1919, they agreeing that the contract should be recorded in the registry of property. One of the properties, referred to under letter “B”, consisted of an acre of land with a house thereon, formerly belonging to the succession of Mauricio Guerra, and both properties were acquired by purchase.
On June 9, 1920, Esteban Masson and Carolina Wolkers executed a public deed witnessing a settlement of their differences in the liquidation of the conjugal partnership that had existed between them and had been dissolved by a final decree of divorce. Carolina Wolkers assigned to Masson all of her rights in the said partnership for a valuable consideration and by virtue of that assignment Masson became the sole and absolute owner of the properties of the conjugal partnership. They further agreed that the public instru*724ment of lease of December 29, 1919, above referred to, sbonld be considered as ratified by Carolina Wolkers as if she bad been a party to it and agreed to it on tbe date of its execution, so tbat it sbonld be valid and binding against lier.
These two instruments having been presented in the registry of property for tbe purpose of recording tbe lease, tbe registrar refused to admit it to record because the properties bad not been recorded in tbe name of Masson by virtue of tbe renunciation of tbe rights of tbe wife, in accordance with article 20 of tbe Mortgage Law. Tbe registrar also refused to record tbe bouse appurtenant to property “B” because tbe deed of sale by tbe succession of Mauricio G-uerra to Masson, as set forth in tbe instrument, bad not been recorded.
Tbe lessee, Ramón Rodríguez, took tbe present appeal from tbe decision óf tbe registrar.
Tbe instrument of December 29, 1919, was executed by Masson after bis divorce without tbe consent of Carolina Wolkers, but was ratified by her in tbe subsequent instrument of June 9, 1920. Therefore tbe purpose was to record a contract of lease executed before tbe liquidation of the dissolved conjugal partnership, and tbe consent of both partners to tbe contract is sufficient. It is true tbat Carolina expressed her consent in tbe deed of renunciation of her rights to the properties in favor of her husband, but as it was not sought to record a contract of lease made by Masson as tbe present owner of the properties, but simply to record a contract entered into before tbe liquidation of tbe conjugal partnership, it is not necessary tbat Masson should first record tbe properties in bis own name; therefore article 20 of tbe Mortgage Law, providing tbat in order to permit of tbe record or entry of deeds conveying or encumbering tbe ownership or possession of real property or property rights, tbe interest of tbe person executing it or of tbe person in *725whose name the conveyance or encumbrance is made mnst first appear of record, is not applicable.
As regards the refusal to record the house included in property “B”, it is likewise unnecessary first to record its construction in the name of the conjugal partnership of Masson and Wolkexs, or in the name of the succession of Mauricio Guerra, for if the house was built by the latter it belonged to them because they had built it on their own land and conveyed it with the land, and if it was built by the conjugal partnership it belonged to them and they were at liberty to lease it without having to record it specially.
The decision appealed from -is reversed and the record ordered.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.